Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 3, 2009 NEWTOWN LANE MARKETING, INCORPORATED (Exact name of Registrant as specified in its charter) Delaware 000-52776 20-3547231 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 47 School Avenue, Chatham, New Jersey 07928 (Address Of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code (973) 635-4047 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Changes in Registrant’s Certifying Accountant. Effective on April 3, 2009 (the “Effective Date”), Newtown Lane Marketing, Incorporated (the “Company”) dismissed Malone & Bailey, PC (“Malone”) from serving as the Company’s independent accountants and engaged Sherb & Co., LLP (“Sherb”) as its new independent accountants. The Company’s Board of Directors unanimously approved and authorized the change, directed the process of review of candidate firms to replace Malone and made the final decision to engage Sherb. The reports of Malone on the financial statements of the Company for the years ended March 31, 2007 and 2008 contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principle. In connection with its audits of the years ended March 31, 2007 and 2008 and reviews of the Company’s financial statements as of December 31, 2008 and through the Effective Date, there were no disagreements with Malone on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Malone, would have caused them to make reference thereto in their reports on the financial statements. The Company has furnished to Malone the statements made in this Item 4.01. Attached as Exhibit 16.1 to this Form 8-K is Malone’s letter to the Securities and Exchange Commission, dated April 3, 2009 regarding these statements. During the two most recent fiscal years and through the Effective Date, the Company has not consulted with Sherb on any matter that (i) involved the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, in each case where a written report was provided or oral advice was provided that Sherb concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or (ii) was either the subject of a disagreement, as that term is defined in Item 304(a)(1)(iv) of Regulation S-K and the related instructions to Item 304 of Regulation S-K, or a reportable event, as that term is defined in Item 304(a)(1)(v) of Regulation S-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Description No. 16.1 Letter, dated April 3, 2009 from Malone & Bailey, PC to the Securities and Exchange Commission, regarding change in certifying accountant of the Company. * 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Newtown Lane Marketing, Incorporated. Dated: April 3, 2009 By: /s/ Arnold P. Kling Arnold P. Kling President 3
